Citation Nr: 0842207	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-32 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
foot disorder to include hammer toes.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected status post meniscal tear with 
degenerative changes of the right knee.  




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from August 1991 to April 
1992, including service in Southwest Asia during the Persian 
Gulf War.  She also had more than 20 years of service in the 
Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO rating decision.  

In March 2008, the Board issued a decision that inter alia 
reopened the previously-denied claims of service connection 
for a bilateral foot disorder and low back disorder and 
remanded those issues, along with the issue of an evaluation 
of the service-connected right knee disorder, to the RO for 
further development.  

The RO issued a rating decision in August 2008 that granted 
separate service connection for instability of the right knee 
as secondary to degenerative joint disease, with an initial 
rating of 10 percent assigned on August 4, 2008.  

The RO certified the issue of an increased evaluation for 
this disability to the Board as an issue on appeal; however, 
as the veteran has not submitted a Notice of Disagreement 
(NOD) in regard to the initial evaluation that issue is not 
presently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where a claim for service connection 
is granted during the pendency of an appeal, a second NOD 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability).  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  




REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  

The Board's remand in March 2008 instructed the RO to contact 
the veteran and ask her to provide any additional evidence 
relevant to the claims on appeal.  However, all subsequent 
notice letters in the file pertain to a different veteran, so 
the Board does not know if the requirements of the prior 
remand have been satisfied.  

The Board notes in that regard that any VCAA notice error is 
presumed to be prejudicial, and it is VA's burden to rebut 
the presumption.  Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  In accordance with the terms of the 
Board's remand in March 2008, the RO 
should take appropriate action to contact 
the veteran and ask her to provide any 
additional evidence relevant to the 
issues currently on appeal, to include 
the names, addresses, and approximate 
dates of treatment of any medical 
providers, including VA, who may possess 
additional records pertinent to her 
claims for service connection for low 
back and bilateral foot disorders, as 
well as her claim for an evaluation in 
excess of 20 percent for the service-
connected right knee disability.  

The RO's letter should advise the veteran 
of the elements for increased rating 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above, and 
provide her an appropriate period in 
which to respond.  

If the RO is unsuccessful in obtaining 
any such records identified by the 
veteran it should so inform the veteran 
and invite her to obtain and submit the 
records herself, if possible.  

2.  If and only if the RO receives any 
evidence that was not of record at the 
time of the Board's adjudication in March 
2008, any other indicated development 
should be performed.  Then, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, the RO 
should issue the veteran an appropriate 
Supplemental Statement of the Case 
(SSOC).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the final disposition of any 
unresolved issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




